DETAILED ACTION
This action is in response to the initial claims filed 2/15/2019.  Claims 1-20 are pending.  Independent claims 1, 16 and 20, and corresponding dependent claims are directed towards a method, system and computer program product for secure, multi-level access to obfuscated data for analytics.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because:  Fig. 2 items 50 and 60 are not described in the specification; and Fig. 3 items S16, S102, S104 and S106 are not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If 
Specification
The disclosure is objected to because of the following informalities:  [0036] l. 4 “obfuscated data 35” should be “obfuscated data [[35]]36” (See Fig. 2);  [0042] l. 5 “then obfuscated data are accessed” to fix typographical error; and [0054] l. 2 “The later” should be “The latter”; .	Appropriate correction is required.
Claim Objections
Claims 3, 8 and 16-17 are objected to because of the following informalities, shown with suggested amendments:  Claim 3 l. 3 “in addition to a plain version the data as requested in the request received is already available in the second database then” for proper antecedent basis; Claim 16 ll. 9-10 “obfuscate data with one or more obfuscation algorithms, the one or more obfuscation algorithms yielding different levels of obfuscation” for proper antecedent basis; and Claim 17 l. 3 “encrypt, in the protected enclave, obfuscated data [[it]] the protected enclave accesses with a user key” for proper antecedent basis.	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:	In claim 16 “a request processing module” configured to “receive”, “identify”, “obfuscate”, and “access” and “a protected enclave” configured to “yield different levels of obfuscation”;	In claim 18 “a key management system” adapted to “generate”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plummer (US 2017/0132186 A1), published May 11, 2017.
As to claim 1, Plummer anticipates a computer-implemented method (Plummer Abstract) for providing obfuscated data to users, the method comprising	receiving a request to access data from a user (Plummer [0133] user requests PDF);authorization level of user is determined from URL and identity manager module);	in a protected enclave (Plummer [0098] server controlling access to content on database by authorization level of user), accessing obfuscated data corresponding to the request received (Plummer Fig. 20 item 2020; [0134] after authorization level is determined access page objects at a particular authorization level to assemble PDF), wherein the data accessed have been obfuscated with an obfuscation algorithm yielding a level of obfuscation that is compatible with the authorization level identified (Plummer [0099] redacted page image records created for particular authorization levels; [0106] pre-computed censored pages stored in database; [0164] random “striping” during redaction to reduce success of image analysis techniques), and	providing, from the protected enclave, the obfuscated data accessed to the user (Plummer [0133] PDF is provided from server to the user at a computer).
As to claim 11, Plummer discloses the invention as claimed as described in claim 1, including wherein	the request received specifies a given level of obfuscation (Plummer [0133] user requests lossless version of censored PDF after viewing lossy version); and	said obfuscated data are accessed only if said given level of obfuscation is compatible with the authorization level identified (Plummer [0133] PDF is displayed to user with parts censored or uncensored based on appropriate authorization level
As to claim 12, Plummer discloses the invention as claimed as described in claim 1, including wherein	the request received further specifies a goal to be achieved with the data referred to in the request (Plummer [0133] user requests lossless version of censored PDF after viewing lossy version); and	the obfuscated data accessed comprises data that has been obfuscated with an obfuscation algorithm selected in accordance with said goal (Plummer [0105] redacted image objects are created in both lossless and lossy format), provided that the resulting level of obfuscation is compatible with the authorization level identified.
As to claim 16, Plummer anticipates a computerized system (Plummer Fig. 1 item 100; [0082]) comprising:	a request processing module (Plummer Fig. 20 item 2015; [0134] initial request is processed to determine authorization level via identity manager module); and	a protected enclave (Plummer [0098] server controlling access to content on database by authorization level of user),wherein	the request processing module is configured to:		receive a user request to access data (Plummer [0134] user requests PDF via URL call);		identify an authorization level associated with a user request received (Plummer Fig. 20 item 2015; [0134] initial request is processed to determine authorization level via identity manager module); andredacted page image records created for particular authorization levels; [0106] pre-computed censored pages stored in database), and			access obfuscated data corresponding to a user request, wherein the data are obfuscated with one or more of the obfuscation algorithms, so as to yield a level of obfuscation that is compatible with an authorization level identified (Plummer [0099] redacted page image records created for particular authorization levels; [0106] pre-computed censored pages stored in database; [0164] random “striping” during redaction to reduce success of image analysis techniques), and	in response to a user request, providing obfuscated data accessed via the protected enclave (Plummer Fig. 20 item 2035; [0134] PDF is provided from server to the user at a computer).
As to claim 20, Plummer anticipates a computer program product for providing obfuscated data to users (Plummer Abstract; [0088] software applications), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors (Plummer [0088] memory with software; [0090] processor), to cause said one or more processors to:	receive a request to access data from a user (Plummer [0133] user requests PDF);authorization level of user is determined from URL and identity manager module);	via a protected enclave (Plummer [0098] server controlling access to content on database by authorization level of user), access obfuscated data corresponding to the request received (Plummer Fig. 20 item 2020; [0134] after authorization level is determined access page objects at a particular authorization level to assemble PDF), wherein the data accessed have been obfuscated with an obfuscation algorithm yielding a level of obfuscation that is compatible with the authorization level identified (Plummer [0099] redacted page image records created for particular authorization levels; [0106] pre-computed censored pages stored in database; [0164] random “striping” during redaction to reduce success of image analysis techniques), and	provide, from the protected enclave, the obfuscated data accessed to the user (Plummer [0133] PDF is provided from server to the user at a computer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 2017/0132186 A1), published May 11, 2017, in view of Roth et al. (US .
As to claim 2, Plummer substantially discloses the invention as claimed as described in claim 1, failing however to explicitly disclose wherein the method further comprises prior to providing the obfuscated data, encrypting the obfuscated data accessed with a user key, in the protected enclave, and providing the user key to the user, in addition to the encrypted obfuscated data.	Roth describes methods for instantiating an enclave.	With this in mind, Roth discloses prior to providing the obfuscated data, encrypting the obfuscated data accessed with a user key, in the protected enclave (Roth col. 22 l. 55 – col. 23 l. 23 decrypting data from data store in enclave, obfuscating and re-encrypting with symmetric key), and providing the user key to the user, in addition to the encrypted obfuscated data (Roth col. 22 l. 55 – col. 23 l. 23 symmetric key provided to requestor). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the encryption of Roth with the selective document redaction of Plummer, such that data is encrypted while stored and while in transit as in Roth, as it would advantageously reduce security risks (Roth col. 1 ll. 20-41).
As to claim 5, Plummer substantially discloses the invention as claimed as described in claim 1, including wherein	the protected enclave is in data communication with a first database storing non-obfuscated data (Plummer Fig. 1 item 125 database; [0117] storing unamended and uncensored PDF file record schema).	Plummer fails to explicitly disclose accessing the obfuscated data comprises, in the protected enclave, obtaining, from the first database, encrypted data corresponding to data as requested in the request received, decrypting the encrypted data obtained, and obfuscating the decrypted data using said obfuscation algorithm.	Roth discloses accessing the obfuscated data comprises, in the protected enclave, obtaining, from the first database, encrypted data corresponding to data as requested in the request received, decrypting the encrypted data obtained, and obfuscating the decrypted data using said obfuscation algorithm (Roth col. 22 l. 55 – col. 23 l. 23 decrypting data from data store in enclave, obfuscating and re-encrypting with symmetric key).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the encryption of Roth with the selective document redaction of Plummer, such that data is encrypted while stored and while in transit as in Roth, as it would advantageously reduce security risks (Roth col. 1 ll. 20-41).
As to claim 17, Plummer substantially disclose the invention as claimed as described in claim 16, failing however to explicitly disclose wherein the request processing module is further configured to encrypt, in the protected enclave, obfuscated data it accesses with a user key, and provide, in response to a user request, such a user key to the user in addition to encrypted obfuscated data.	Roth discloses wherein the request processing module is further configured to encrypt, in the protected enclave, obfuscated data it accesses with a user key (Roth col. decrypting data from data store in enclave, obfuscating and re-encrypting with symmetric key), and provide, in response to a user request, such a user key to the user in addition to encrypted obfuscated data (Roth col. 22 l. 55 – col. 23 l. 23 symmetric key provided to requestor).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the encryption of Roth with the selective document redaction of Plummer, such that data is encrypted while stored and while in transit as in Roth, as it would advantageously reduce security risks (Roth col. 1 ll. 20-41).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 2017/0132186 A1), published May 11, 2017, in view of Roth et al. (US 9,584,517 B1), issued Feb. 28, 2017, in view of Pauker et al. (US 2010/0161984 A1), published Jun. 24, 2010.
As to claim 3, Plummer and Roth substantially disclose the invention as claimed as described in claim 2, including wherein the method further comprises providing, from the protected enclave, an encrypted version of the user key to the user (Roth col. 22 l. 55 – col. 23 l. 23 symmetric key provided to requestor encrypted with user public key).	Plummer and Roth fail to explicitly disclose providing, a plain version of the user key.	Pauker describes a method for secure messaging.	With this in mind, Pauker discloses a remote decryption service (Pauker [0014] remote decryption service decrypts local content for recipient).  It would have been .
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 2017/0132186 A1), published May 11, 2017, in view of Roth et al. (US 9,584,517 B1), issued Feb. 28, 2017, in view of Hamid (US 10,055,601 B1), issued Aug. 21, 2018.
As to claim 4, Plummer and Roth substantially disclose the invention as claimed as described in claim 2, failing however to explicitly disclose wherein the protected enclave is in data communication with a key management system and the method further comprises generating, at said key management system, the user key used to subsequently encrypt the obfuscated data.	Hamid describes a method for securing data.	With this in mind, Hamid discloses a key management system and generating, at said key management system, the user key used to subsequently encrypt the data (Hamid col. 11 l. 63 – col. 12 l. 7 remote key server generates access key for to allow for key retrieval).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine 
As to claim 18, Plummer and Roth substantially disclose the invention as claimed as described in claim 17, failing however to explicitly disclose wherein the system further comprises a key management system adapted to generate such a user key.	Hamid discloses wherein the system further comprises a key management system adapted to generate such a user key (Hamid col. 11 l. 63 – col. 12 l. 7 remote key server generates access key for to allow for key retrieval).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the remote key server with the encryption of Plummer and Roth, such that the key server is used for key generation and access to an encrypted file, as it would advantageously require authentication with the key server prior to accessing the access key, increasing security for any data encrypted with the access key (Hamid col. 9 l. 42-49).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 2017/0132186 A1), published May 11, 2017, in view of Roth et al. (US 9,584,517 B1), issued Feb. 28, 2017, in view of Yu et al. (US 2020/0193057 A1), .
As to claim 6, Plummer and Roth substantially disclose the invention as claimed as described in claim 17, failing however to explicitly disclose 5, wherein the method further comprises continually encrypting data, in a protected enclave, and continually storing the resulting encrypted data on the first database.	Yu describes a privacy enhanced data lake.	With this in mind, Yu discloses continually encrypting data and continually storing the resulting encrypted data on the first database (Yu [0027] instream transactions stored in data lake are encrypted).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the privacy enhanced data lake with the database of Plummer and Roth, such that inbound data is stored encrypted in a data lake, as it would advantageously allow for customer privacy while also allowing a full view of customer actions for businesses (Yu [0004]-[0005]).
As to claim 7, Plummer, Roth and Yu disclose the invention as claimed as described in claim 6, including wherein	the first database is a data lake (Yu [0027] instream transactions stored in data lake are encrypted).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 2017/0132186 A1), published May 11, 2017, in view of Grigsby et al. (US .
As to claim 13, Plummer substantially discloses the invention as claimed as described in claim 1, including a the method further comprises selecting a level of obfuscation produced by the algorithm, so as for this level of obfuscation to be compatible with the authorization level identified (See above rejection for claim 1).	Plummer fails to explicitly disclose wherein the request received further specifies an obfuscation algorithm; and the obfuscated data accessed comprises data obfuscated with the obfuscation algorithm specified, and the method further comprises selecting a level of obfuscation produced by the algorithm, so as for this level of obfuscation to be compatible with the authorization level identified.	Grigsby describes a method to protect sensitive content.	With this in mind, Grigsby discloses wherein the request received further specifies an obfuscation algorithm; and the obfuscated data accessed comprises data obfuscated with the obfuscation algorithm specified (Grigsby [0039] obfuscation algorithm selected according to user’s express selection).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the obfuscation algorithm selection of Grigsby with the redaction/obfuscation system of Plummer such that a user is able to specify the, as it would advantageously allow for a user to keep updating to newer obfuscation algorithms to prevent data collection bots or software from circumventing older obfuscation methods (Grigsby [0008]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 2017/0132186 A1), published May 11, 2017, in view of Burke et al. (US 2011/0277037 A1), published Nov. 10, 2011.
As to claim 14, Plummer substantially discloses the invention as claimed as described in claim 1, failing to explicitly disclose wherein said obfuscation algorithm relies on one or more of: a naive anonymization, a K-anonymity, a differential privacy, a homomorphic-encryption, data aggregation, and data sampling.	Burke describes an enforcement of data privacy to maintain obfuscation of certain data.	With this in mind, Burke discloses wherein said obfuscation algorithm (Burke [0063] aggregation is a form of obfuscation) relies on a K-anonymity (Burke [0063] aggregation of k values is k-anonymous), and data aggregation (Burke [0063] aggregation of k values is k-anonymous.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 2017/0132186 A1), published May 11, 2017, in view of Wolniewicz (US 2015/0213226 A1), published Jul. 30, 2015.
As to claim 15, Plummer substantially discloses the invention as claimed as described in claim 1, failing however to disclose wherein the method further comprises, after having provided the obfuscated data accessed to the user, performing analytics based on the obfuscated data provided.	Wolniewicz describes performing analytics on protected health information.	With this in mind, Wolniewicz discloses wherein the method further comprises, after having provided the obfuscated data accessed to the user, performing analytics based on the obfuscated data provided (Wolniewicz [0091] protected health information is removed from medical data prior to analytics).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the analytics of Wolniewicz with the redaction/obfuscation of Plummer, such that analytics are performed on the obfuscated/redacted data, as it would advantageously improve the ability to ensure privacy (Wolniewicz [0004]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 2017/0132186 A1), published May 11, 2017, in view of Roth et al. (US 9,584,517 B1), issued Feb. 28, 2017, in view of Gadiraju (US 2007/0112869 A1), published May 17, 2007.
As to claim 19, Plummer substantially discloses the invention as claimed as described in claim 16, including wherein the system further comprises a first database storing non-obfuscated data (Plummer Fig. 1 item 125 database; [0117] storing unamended and uncensored PDF file record schema), and a database storing obfuscated data (Plummer [0017] the redacted content is stored in a database).	Plummer fails to explicitly disclose wherein the non-obfuscated data is stored in encrypted form, and a second database storing data, in encrypted form.	Roth discloses wherein the non-obfuscated data is stored in encrypted form (Roth col. 22 l. 55 – col. 23 l. 23 decrypting data from data store in enclave, obfuscating and re-encrypting with symmetric key).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the encryption of Roth with the selective document redaction of Plummer, such that data is encrypted while stored and while in transit as in Roth, as it would advantageously reduce security risks (Roth col. 1 ll. 20-41).	Plummer and Roth fail to explicitly disclose a second database storing obfuscated data.	Gadiraju describes a method for managing data in a database.	With this in mind, Gadiraju discloses a second database storing processed data (Gadiraju Fig. 1 item 114 second database; [0037] second database stores processed data).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the second database of Gadiraju with the database of Plummer and Roth, such that processed/obfuscated data is stored in a second database, as having the obfuscated .
Allowable Subject Matter
Claim 8, with dependent claims 9-10, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method as described in claims 1 and 5, in which a request for data by a user is obfuscated to an appropriate authorization level by a protected enclave (claim 1) by retrieving encrypted non-obfuscated data from a first database, decrypting and obfuscating the data prior to sending (claim 5) and prior to using the first database a second database is checked for encrypted obfuscated data already prepared (i.e. like a cache) prior to being served to a user, in the specific manner and combination as recited in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chow et al. (US 2016/0283731 A1) is related to a protected hashing enclave.
Pratkanis (US 2020/0174990 A1) is related to a protected hashing enclave.
Agaian eta l. (US 2016/0381054 A1) is related to redaction/obfuscation of outbound data from a sub-enclave.
Grubel et al. (US 2020/0036732 A1) is related to obfuscation of data exchanged between security domains.
Loeb et al. (US 2011/0282862 A1) is related to prevention of information inference from document collections.
VanderLeest (US 2019/0121998 A1) is related to a security domain data guard.
Liao et al. (US 10,803,197 B1) is related to sensitive data obfuscation.
Adler et al. 2017/0222992 A1) is related to encryption of data in a cache.
Chilukuri et al. (US 2011/0154061 A1) is related to encryption and storage of a data stream.
Gadiraju (US 2007/0112869 A1) is related to storing processed data in a second database.
Casati et al. (US 2004/0199517 A1) is related to secondary database for storage of processed data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492